MARVIN, Judge.
After defendant’s probation was revoked in 1982 he was given credit for time served in the parish jail and in the Odyssey House program and was ordered to serve his suspended and concurrent sentences at hard labor of up to 20 years. The sentence of 20 years, imposed in 1980, for distribution of cocaine was held excessive in 1984 by the supreme court in an out-of-time appeal. 444 So.2d 1188 (1984).
On remand, the trial court reduced the sentence to 12 years and gave defendant credit only for the time served in jail and not for the time he served in the Odyssey House program. He now attempts to appeal to this court his new sentence as excessive, raising four assignments of error.
Jurisdiction is vested, not in this court, but in the Louisiana Supreme Court because the original conviction, sentence, and order of appeal were entered prior to July 1, 1982. LSA-Const. Art. 5, § 10(A)(3). State v. Nash, 431 So.2d 127 (La.App. 2d Cir.1983).
Accordingly, this appeal is hereby transferred to the Supreme Court of Louisiana.